Exhibit 10.2

 

LEASE AGREEMENT

 

This Lease Agreement (“Lease”) is made and entered into on this 30th day of
April, 2015, by and between LK Property Investments, LLC (“Landlord”), and
Industrial Services of America, Inc. (“Tenant”).

 

WITNESSETH:

 

1.                                       Premises Leased. The Landlord hereby
grants, demises and leases unto Tenant all of the real estate commonly known as
6709 Grade Lane, Louisville, Kentucky and legally described in the attached
Exhibit A except that portion currently leased to Jack Cooper Transport Company
(“Cooper”) consisting of approximately 2,000 square foot portion of the office
space, 9,000 square feet of shop space (first four (4) bays connected to office
space), 1,750 square feet of parts room storage and 45,000 square feet of truck
parking (the property leased to Tenant hereinafter be known as the “Leased
Premises” and the entire parcel and the improvements located thereon to be known
as the “Property”).  Tenant agrees to allow Cooper the shared, reasonable use of
the restrooms and drivers’ lounge area in the building accessed by the door in
the front of the building located on the Property.

 

2.                                      Term. The term of this Lease shall
commence as of the date hereof (“Commencement Date”) and shall continue through
April 14, 2019 (the “Term”), at which time this Lease will terminate.  However,
at any time after giving ninety (90) days written notice,

 

1

--------------------------------------------------------------------------------


 

Tenant may vacate the Leased Premises.  The lease will terminate on the date of
vacation.

 

3.                                        Rental. Tenant shall, during the Term
of this Lease, pay to Landlord a monthly rental of $3,000.00 in advance.  All
monthly rental payments shall be made on or by the first day of each calendar
month in advance to the Landlord. The Term and Tenant’s obligation to pay rent
and the other costs to be borne by Tenant hereunder shall commence on the
Commencement Date. Landlord shall grant possession to Tenant on the Commencement
Date. Rental shall be payable without demand, set-off or deduction, except as
provided in this Lease.  Rental for partial months at the beginning and end of
the Term (or Landlord’s vacancy as provided in this paragraph 3) shall be
prorated.

 

4.                                        Title and Enjoyment. Landlord
covenants that it has fee simple title to the Leased Premises.  Landlord
covenants that the Leased Premises are free and clear of all liens, encumbrances
and ground leases, except taxes, assessments, and all matters of record as of
the date of this Lease.  Landlord further covenants that Tenant, so long as it
is not in default beyond any applicable notice and cure periods, shall, during
the term hereby granted, and during any renewals hereof, peaceably and quietly
have, hold and enjoy the said Leased Premises for the full term of years in this
Lease, subject to easements, restrictions, and other matters of record,
including, but not limited to, all zoning regulations. In the event Tenant’s
contemplated use of the Premises is materially restricted or prohibited by any
laws or regulations, Tenant shall have the option to terminate this Lease.

 

5.                                     Use of Premises. Tenant shall be
permitted to use the Leased Premises only for truck and trailer parking,
performance of maintenance and repairs on the same, office use and ancillary
storage. Tenant covenants and agrees not to use the Leased Premises for any
illegal

 

2

--------------------------------------------------------------------------------


 

purpose nor in such manner as to violate any applicable and valid law, rule, or
regulation of any kind of any governmental body.

 

6.                                    Other Costs. Tenant shall be solely
responsible for the payment of taxes relating to its personal property at the
Leased Premises. During the Term of this Lease, Landlord will pay all property
and other taxes concerning the Leased Premises. Tenant shall reimburse Landlord
for forty percent (40%) of the property taxes assessed against the Property
during the Term (prorated for any partial years) within thirty (30) days after
receipt from Landlord of copies of such applicable tax bills. Such reimbursed
amount shall be considered additional rent hereunder.

 

7.                                      Maintenance by Tenant and Landlord. 
Tenant agrees that it will take possession of the Leased Premises in an “as is”
and “where is” condition.  Tenant will keep the Leased Premises in good
condition and repair at its expense, reasonable wear and tear excepted, and it
will indemnify and save harmless Landlord from and against all liens, claims or
damages by reason of any repairs or improvements which may be made by or on
behalf of Tenant on the Leased Premises. Landlord makes no warranties to Tenant
as to the condition of the Leased Premises or the suitability of the Leased
Premises for Tenant’s intended use, except that the Leased Premises is properly
zoned for Tenant’s intended use. Tenant shall: (a) provide for prompt trash and
litter removal, and (b) keep the Leased Premises in their current or better (at
Tenant’s option) condition and repair, subject to natural wear, tear and/or
deterioration of same. If Tenant fails to perform its obligations hereunder,
Landlord may, after first providing Tenant fifteen (15) days prior written
notice, but shall not be obligated to, perform Tenant’s obligations or perform
work resulting from Tenant’s acts, actions or omissions; and all reasonable
amounts so paid or incurred shall, following written notice to Tenant, be
considered additional rent payable by Tenant with the next installment of
monthly

 

3

--------------------------------------------------------------------------------


 

rent thereafter becoming due and payable. Landlord hereby agrees to keep the
structural components (including, without limitation, walls, foundations, roof)
of any improvements on the Leased Premises in good condition and repair, to
maintain and repair any building systems located outside of any buildings and to
maintain any parking lots on the Leased Premises.  Tenant shall be responsible
for maintaining compliance of the Leased Premises with the Americans with
Disabilities Act, as amended.

 

8.                                Remodeling.  Tenant shall have the right and
privilege to make from time to time any non-structural alterations, changes,
additions and improvements to the Leased Premises, at its own expense, so long
as same shall be done in a good and workmanlike manner, in compliance with all
applicable laws, codes, and ordinances. Any and all structural modifications to
the Leased Premises shall be subject to the prior written approval of Landlord. 
All repairs by Tenant shall be done in good workmanlike manner in compliance
with all applicable national, state, and local codes and rules and regulations.

 

9.                               Fixtures, Equipment and Signs.  Tenant may
install and operate in and upon the Leased Premises such trade fixtures,
equipment, machinery and appliances as it shall consider necessary to the
conduct of its business on the Leased Premises. Tenant may at any time remove
all or any part of such fixtures, equipment, machinery and appliances installed
on the Leased Premises by Tenant; provided, however, Tenant shall promptly
repair any damage to the Leased Premises which may be caused by such
installation or removal. Tenant shall not place any signs in, on or about the
Leased Premises. Landlord hereby acknowledges that it has no contractual liens
in Tenant’s personal property. Landlord hereby agrees to subordinate to Tenant’s
current and future lender(s), Landlord’s statutory or common law landlord’s lien
related to Tenant’s personal property. No further documentation shall be

 

4

--------------------------------------------------------------------------------


 

required to evidence such subordination and this provision shall be
self-operative.

 

10.                             Assignment and Subletting. Tenant shall not
transfer or assign this Lease or sublet the Leased Premises without the prior
written consent of the Landlord; but upon any permitted assignment or sublease,
Tenant shall remain liable for all obligations set forth in this Lease unless
otherwise provided.

 

11.                                Taxes.  Subject to the provisions of
paragraph 6 above, Landlord covenants and agrees to pay each year the annual
real property taxes due for the Leased Premises during the Term.

 

12.                                Insurance and Indemnification.  Tenant shall
keep in full force and effect a policy of comprehensive general commercial
liability insurance on the Leased Premises and the business operated by Tenant
upon the Leased Premises, and with limits of liability not less than
$1,000,000.00 for personal injury and property damage, per occurrence, and with
Landlord named as an additional insured.  The liability insurance policy shall,
to the extent possible, contain a clause that the insurer will neither cancel
nor change such insurance without first giving fifteen (15) days prior written
notice to Landlord; Tenant further agrees to provide the Landlord with
certificates of insurance evidencing the issuance of said policies referred to
hereinabove.

 

Landlord shall carry commercial general liability insurance insuring all claims,
demands or actions made by or on behalf of any person or persons, firm or
corporation and arising from, related to or connected with the Property, for
bodily injury to or personal injury to or death of any person, or more than one
person, or for damage to property in an amount of not less than $2,000,000
combined single limit per occurrence/aggregate.  The insurance shall be

 

5

--------------------------------------------------------------------------------


 

written on an “occurrence” basis and not on a “claims made” basis. If at any
time during the term of this Lease, Landlord owns more than one location, the
policy shall contain an endorsement to the effect that the aggregate limit in
the policy shall apply separately to each location owned by Landlord. Landlord
shall insure all improvements at any time situated upon the premises against
loss or damage covered by the Standard Fire and Extended Coverage Policy and all
other risks of direct physical loss as insured against under Special Form (“all
risk” coverage). The insurance coverage shall be for not less than the full
replacement cost of the improvements with agreed amount endorsement.  Tenant’s
and Landlord’s insurance policies shall each contain an endorsement waiving the
insurer’s right of subrogation against the other party.

 

13.                               Destruction of or Damages to Premises;
Condemnation.

 

(A)                                If the buildings or improvements comprised of
the Leased Premises shall be destroyed or damaged to the extent of fifty percent
(50%) or more of its then value above the foundation, then Landlord or Tenant
may terminate this Lease by giving the other written notice sixty (60) days from
the date of the loss. To the extent Tenant continues to operate for its use from
the Leased Property after any destruction or damage thereto, as contemplated in
this Section, the monthly rental and other obligations of Tenant hereunder shall
not be abated or reduced unless otherwise agreed. Regardless of the extent of
the destruction, monthly rental and all other charges hereunder shall abate from
the date of casualty until restoration is complete to the extent that Tenant is
unable to operate from the Leased Property for the use described herein.

 

(B)                                 In the event the termination pursuant to
subsection a. above does not occur, or the casualty or destruction is not
substantial enough for the termination rights set forth in subsection a. above
to be applicable, Landlord shall rebuild/restore all improvements to the

 

6

--------------------------------------------------------------------------------


 

Leased Premises with due diligence.  Tenant shall have the right to terminate
the Lease if the restoration is not completed within one hundred eighty (180)
days after the casualty of destruction.

 

(C)                                   If any portion or all of the Leased
Premises or access thereto shall be taken for public or quasi-public use by the
right of eminent domain, or transferred by agreement in connection with such
public or quasi-public use, or condemned, Landlord and Tenant shall each have
the option (to be exercised within ninety (90) days of written notice to Tenant
of the taking or condemnation) to cancel this Lease as of the effective date of
the taking or condemnation.

 

14.                               Utility Bills. Tenant shall pay all utility
charges, as further set forth herein, made against the Leased Premises during
the Term including, but not limited to, charges for water, sewer, drainage, gas,
electricity, telecommunications, and all other utility charges. Because there is
only one meter of each utility in the building, this will be accomplished by
Tenant paying to Landlord a sum equal to forty percent (40%) of the utility
bills incurred for the building as Rent upon presentment by Landlord of copies
of applicable bills. Such amounts shall be due within thirty (30) days after
invoice.

 

15.                     Remedies.

 

(A)                               Remedies of Landlord In Event of Default By
Tenant.  In the event Tenant shall default in the payment of any monthly rental
or other charge herein provided for, and such default shall continue for fifteen
(15) days after Landlord shall have notified Tenant in writing of the existence
of such default (provided, however, that there shall be no right to cure or
Notice of Default required if there has been one or more prior defaults in the
payment of any monthly rental or other charge during the applicable calendar
year period); or the event of default by Tenant in the observance. or
performance of any of the other terms, covenants, agreements or

 

7

--------------------------------------------------------------------------------


 

conditions contained in this Lease Agreement for a period of thirty (30) days
after written notice from Landlord (or such additional time as is reasonably
required to correct any such default, not to exceed sixty (60) days provided the
cure is begun within the thirty (30) day period); or if Tenant is adjudicated a
bankrupt; or if a permanent receiver is appointed for Tenant’s property,
including Tenant’s interest in the Leased Premises, and such receiver is not
removed within sixty (60) days after written notice from Landlord to Tenant to
obtain such removal; or if, whether voluntarily or involuntarily, Tenant takes
advantage of any debtor relief proceeding Under any present or future law hereby
the rent, or any part thereof, is, or is proposed to be, reduced or payment
thereof deferred; or if the Leased Premises or Tenant’s effects or interest
therein should be levied upon or attached under process against Tenant and are
not satisfied or dissolved within thirty (30) days after written notice from
Landlord to Tenant to obtain satisfaction or dissolution thereof; then, and in
any of said events (said events being sometimes referred to as “Events of
Default”). Tenant shall be deemed to have breached this Lease Agreement and
Landlord shall have the right at its option either to:

 

i.                                          Forthwith cancel and terminate this
Lease by notice in writing to Tenant and if such notice shall be given, all
rights of Tenant to the use and occupancy of said Leased Premises shall
terminate as of the date set forth in such notice, and Tenant will at once
surrender possession of the Leased Premises to Landlord and remove all of
Tenant’s effects therefrom, and Landlord may forthwith re-enter the Leased
Premises and repossess, such Leased Premises. No termination of this Lease prior
to the normal expiration thereof shall affect Landlord’s right to collect rent
and other charges hereunder for the remainder of the then existing term; or

 

ii.                                       Landlord may take whatever action at
law or in equity which may appear necessary or desirable to collect the rent and
other amounts then due and thereafter to become due hereunder or to enforce
performance and observance of any obligation, agreement or

 

8

--------------------------------------------------------------------------------


 

covenant of Tenant under this Lease, and in connection with such actions, to
recover any or all direct damages to Landlord for Tenant’s violation or breach
of this Lease.

 

(B)                               Remedies of Tenant In Event of Default By
Landlord. Landlord shall in no event be charged with default in the performance
of its obligations under this Lease, unless and until Landlord shall have
received written notice from Tenant specifying wherein Landlord has failed to
perform any obligation hereunder, and Landlord shall have failed to perform such
obligation, or remedy such default, within thirty (30) days (or such additional
time as is reasonably required to correct any such default, not to exceed sixty
(60) days provided the cure is begun within the thirty (30) day period) after
Landlord’s receipt of such written notice from Tenant.  Subject to the
foregoing, in the event of a default by Landlord inobservance or performance of
any terms, covenants, agreements or other conditions contained in this Lease
Agreement, then Landlord shall be deemed to have breached this Lease Agreement,
and Tenant shall have the right at its option either to:

 

i.                                          Forthwith cancel and terminate this
Lease by notice in writing to Landlord, and if such notice shall be given,
Tenant shall have sixty (60) days to remove its personal property and effects
therefrom and to seek any direct manages from Landlord arising from Landlord’s
default;

 

ii                                          Tenant shall have the right to
expend such funds as are reasonably necessary to cure any failure of the
Landlord and make repairs or any other obligations of Landlord, and to recover
same by set off against future rent, and to otherwise seek any rights it may
have at law or in equity as a result of Landlord’s default.

 

16.                                 Surrender of Possession. Tenant will
surrender possession of the Leased

 

9

--------------------------------------------------------------------------------


 

Premises to Landlord at the expiration or any prior termination of the Term of
this Lease. Holding over or failure by Tenant to surrender the Leased Premises
and any holding over by Tenant shall not operate, except by express mutual
agreement between the parties hereto, to extend or renew this Lease, and in the
absence of such agreement, either party may thereafter terminate such occupancy
at the end of any calendar month by first giving to the other party at least
thirty (30) days’ notice in writing of the intention to so terminate.

 

17.                                 Notices and Payments. Notices required to be
given hereunder shall be given via email and in writing by overnight courier.
Such notices when given by Landlord to Tenant shall be addressed to Tenant at:

 

Industrial Services of America, Inc.

7100 Grade Lane

Louisville, Kentucky 40213

Attn: Sean Garber

Email: sgarber@algaric.com

 

Such notices by Tenant shall be addressed to Landlord at:

 

LK Property Investments, LLC

295 S. Commerce Drive

Waterloo, Indiana 46793

Attn:   Daniel M. Rifkin

Email: drifkin@metalx.net

 

With Copy to:

 

Barrett & McNagny, LLP

215 E. Berry St.

Fort Wayne, IN 46802

Attn:   Ronald J. Ehinger

Email: rje@barrettlaw.com

 

Either party may by written notice to the other party change the address to
which notices directed to such party shall be mailed. Rental payments shall be
made payable to Landlord at the same address as stated above until Landlord
notifies Tenant in writing to make rental payments

 

10

--------------------------------------------------------------------------------


 

to another party or by different means.

 

18.                               Liability of Tenant. Tenant shall protect,
indemnify, defend, and hold Landlord harmless from and against all and any
liability and expense of any kind, including reasonable attorneys’ fees, arising
from injuries or damage to persons or property (i) in or on the Leased Premises
during the Term of this Lease should any such injuries or damage be the result
of Tenant’s acts or omissions and not Landlord’s acts or omissions, (ii) any
negligence or willful misconduct of Tenant, its employees, agents or
contractors, and (iii) any default of Tenant under this Lease.

 

19.                               Attorney’s Fees and Expenses. In the event
either party shall be required to engage legal counsel for the enforcement of
any of the terms of this Lease, whether such employment shall require
institution of suit or other legal services required to secure compliance on the
part of the defaulting party, the defaulting party shall be responsible for and
shall promptly pay to the non-defaulting party the reasonable value of said
attorneys’ fees, and any other expenses incurred by the non-defaulting party as
a result of such default.

 

20.                                     Subordination and Non-Disturbance.
Tenant hereby subordinates all of its right, title and interest in and under
this Lease to the lien of any first mortgage, or the lien resulting from any
other method of financing or refinancing, now or hereafter inforce against the
real estate of which the Leased Premises are apart. It is a condition, however,
to the subordination provisions of this paragraph that Landlord shall procure
from its mortgagee an agreement in writing, which shall be delivered to Tenant,
providing, in substance, that so long as Tenant shall faithfully discharge the
obligations on its part to be kept and performed under the terms of this Lease,
its tenancy will not be disturbed, nor its lease affected by any default under
such mortgage, or mortgages, and the rights of Tenant hereunder shall expressly
survive

 

11

--------------------------------------------------------------------------------


 

and shall not be cut-off, and this Lease shall in all respects, continue in full
force and effect.

 

21.                               No Presumption Against Drafter.   Landlord and
Tenant understand, agree and acknowledge that this Lease has been freely
negotiated by both parties, and in any controversy, dispute or contest over the
meaning, interpretation, validity or enforceability of this Lease or any of its
terms or conditions, there shall be no inference, presumption or conclusion
drawn whatsoever against either party by virtue of that party having drafted
this Lease or any portion thereof.

 

22.                               Choice of Law and Venue.  The laws of the
Commonwealth of Kentucky shall govern the validity, enforceability, and
performance of this Lease.  The invalidity or unenforceability of any provision
hereof shall not affect or impair any other provision.  The parties agree that
any dispute concerning this Lease shall be submitted to and resolved by a court
of law located in Jefferson County, Kentucky.

 

23.                               Binding The Parties, etc. The respective
rights and obligations provided this Lease shall bind and shall inure to the
benefit of the parties hereto, their legal representatives, heirs, successors
and assigns, provided, however, that no rights shall inure to the benefit of any
successor of Tenant unless Landlord’s written consent for the transfer to such
successor has first been obtained as provided in Paragraph 10.  Time is of the
essence with respect to all aspects of this Lease.

 

24.                               Counterparts.  This Lease may be executed in
two or more counterparts. Execution of any copy shall be deemed to be execution
of the original document and all such executed copies and the original shall be
read together and treated as one and the same instrument, with the same legal
effect as if all persons or corporate and other entities who signed the original
or any copy had simultaneously signed the original.

 

12

--------------------------------------------------------------------------------


 

25.                               Environmental.  Tenant agrees to indemnify and
hold harmless Landlord from any and all claims, charges, damages) fines,
judgments, penalties, costs, liabilities, or losses (including, without
limitation, any and all sums paid for settlement of claims and attorney,
consultant and expert fees) arising out of, based on or in connection with the
presence of any hazardous substances on the Leased Premises or violation of any
federal, state, or local environmental laws, regulations, and requirements
related to the same, unless the hazardous substances are present due to
Landlord’s and/or Coopers or their agents’ or employees’ actions.

 

26.                               Brokers. Landlord hereby warrants that it has
not dealt with any broker in connection with this Lease and hereby agrees to
indemnify Tenant in the event a broker asserts that it has represented Landlord
with respect to this Lease.

 

27.                               Waiver of Damages. Notwithstanding anything to
the contrary set forth in this Lease, Landlord and Tenant hereby waive and
release the other from liability for any damages which are special, punitive, or
consequential (including without limitation damages for lost profits and lost
opportunities).  For purposes of this waiver, Landlord’s lost rents shall not be
considered special or consequential damages

 

28.                               Force Majeure. In the event that either party
hereto shall be delayed or hindered in or prevented from the performance of any
act required hereunder by reason of strikes, lockouts, labor troubles, inability
to procure materials, failure of power, restrictive governmental laws or
regulations, riots, civil disturbances, picketing, demonstrations, insurrection,
war or other reasons of a like nature not the fault of the party delayed in
performing work or doing acts required under the terms of this Lease, then
performance of such act shall be excused for the period of the delay and the
period equivalent to the period of such delay. The provisions of this section
shall not operate to excuse Tenant from prompt payment of rental, additional
rental, or

 

13

--------------------------------------------------------------------------------


 

any other payments required by the terms of this Lease.

 

29.                               WAIVER OF JURY TRIAL. Tenant and Landlord
hereby waive trial by jury in any action or proceeding arising out of or in any
way relating to the performance or non performance of this Lease by either party
other than claims by third parties for personal injury or property damage.

 

IN WITNESS WHEREOF, the parties have caused this instrument to be executed by
the persons thereunto duly authorized, the date and year first above written.

 

 

Landlord:

 

LK Property Investments, LLC, a              limited liability company

 

By:

/s/_ Daniel M. Rifkin

 

 

Daniel M. Rifkin, President

 

 

 

 

 

WITNESS:

 

 

 

Print Name:

 

 

 

 

 

Tenant

 

Industrial Services of America, Inc., a Florida corporation

 

By:

/s/_ Sean Garber

 

 

Sean Garber, President

 

 

 

WITNESS:

 

/s/ Tracey Thompson-Taylor

 

Print Name:

Tracey Thompson-Taylor

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Leased Premises and Property

 

See Exhibit 10.2

 

--------------------------------------------------------------------------------